MEMORANDUM DECISION

PER CURIAM.
Defendant appeals from judgments of conviction of first degree robbery, first degree burglary, felonious restraint, and three counts of armed criminal action. He was sentenced as a prior, persistent and Class X offender to five concurrent twenty-five year terms of imprisonment and one concurrent twenty year term. He also appeals denial of his post-conviction Rule 29.15 motion following evidentiary hearing. No error of law appears, the verdicts are supported by the evidence, the order denying the Rule 29.15 motion is based on findings of fact that are not clearly erroneous, and no precedential value would be served by an opinion.
Judgments of conviction and order denying Rule 29.15 motion are affirmed. Rules 30.25(b) and 84.16(b).